Gileillan, G. J.
The rule laid down in Hicks v. Stone, 13 Minn. 398, (434,) that, to justify us in reversing an order of the trial court granting a new trial on the ground that the verdict is not sustained by tbe evidence, we must feel satisfied that the preponderance of the evidence is manifestly and palpably in favor of the verdict, and followed in many cases since, disposes of this case. Upon reading over the evidence we cannot say that there is any preponderance in favor of the verdict.
Order affirmed.